Title: From George Washington to John Beatty, 26 December 1779
From: Washington, George
To: Beatty, John


        
          sir
          Head qrs [Morristown] Decr 26. 1779
        
        I have received Your Letter of the 22d Instant, inclosing Three from the British Commissary of prisoners of the 30th of Novr & the 3 & 9 of this month, with a Memorial from a Mr Spillard, an Assistant Commissary.
        It is agreable to me that a flag Vessel should be sent to Rhode Island with Cloathing for the prisoners of War at Rutland—to be conveyed under the care of a German and British Serjeant, as proposed, for the purpose of delivering it. A passport is accordingly inclosed which you will transmit to Mr Loring—and directions will be given to the Quarter Master to provide for the transportation. I shall refer the request for a quarter Master and a Serjeant or two to proceed to philadelphia with a supply of the same Article to Congress and will communicate their decision as soon as it is known. Till this is received—you may

suspend your answer to Mr Loring with respect to this particular subject.
        In regard to the Enemy’s proposal for the exchange of the prisoners at Fort Frederick & Winchester—I should wish to know at any rate, before I could determine the point, how the exchange account of privates stands between us—and what number and who they are that they have in the Sugar House.
        I have no authority to grant the indulgence requested in behalf of Lieut. Cleve.
        As matters are circumstanced—I do not see that any farther notice can be taken of the exchange of Capn Goodale—tho it was a most irregular proceeding.
        I have no objection to Mr Spillard’s going to New York on parole for [ ] days.
        I return you the three Letters from Mr Loring—but request You to furnish me with Copies.
        His Excellency the Governor of Rhode Island will be advised by next post—that permission is granted for a Flag Vessel to proceed to Taunton River with Cloathing to be conveyed under the care of Two Serjeants, for the Prisoners at Rutland. You will inform Mr Loring when the Vessel arrives—it will be necessary for the Master to communicate an account of it by some Inhabitant of the place if there is no Military Officer there, to the Govr of the State. I am sir Your Most Obedt st
        
          G.W.
        
      